cca_2017051613165708 id uilc number release date from sent tuesday date pm to cc bcc subject interest-free adjustments form 2504-ad in response to your question - when is the last day full payment must be made before interest free no longer applies - here is the relevant text on interest-free adjustments applicable when form 2504-ad is submitted an error is ascertained when the employer has sufficient knowledge of the error to be able to correct it such knowledge may be obtained in the course of an examination in an agreed_case this is when the employer submits one of the form_2504 series agreements revrul_2009_39 i r b www irs gov irb 2009-52_irb ar14 html provides sec_31_6205-1 provides that agreement forms such as form_2504 agreement and collection of additional tax and acceptance of overassessment excise or employment_tax which are used in the context of an examination or appeals process constitute adjusted returns sec_31_6205-1 provides similar rules for correcting underpayments of itw however an interest-free adjustment of itw may only be made if the error is ascertained within the same calendar_year that the wages to the employee were paid unless the underpayment is attributable to an administrative error sec_3509 a relief provision to reduce employment_tax liability in certain worker misclassification situations applies to determine the amount of the underpayment or the adjustment is reported on a form_2504 form 2504-wc agreement to assessment and collection of additional tax and acceptance of overassessment in worker classification cases employment_tax or other agreement forms prescribed by the irs such as form 2504-ad excise or employment tax-offer of agreement to assessment and collection of additional tax and offer of acceptance of overassessment and form 2504-s agreement to assessment and collection of additional tax and acceptance of overassessment including sec_530 statement sec_31_6205-1 adjustments of underpayments a in general subject_to the exceptions specified in paragraphs a and a of this section form_2504 agreement and collection of additional tax and acceptance of overassessment excise or employment_tax form 2504-wc agreement to assessment and collection of additional tax and acceptance of overassessment in worker classification cases employment_tax and such other forms as may be prescribed by the irs constitute adjusted returns for purposes of this section thus form sec_2504 2504-wc 2504-ad and 2504-s constitute adjusted returns if one of the exceptions listed in paragraphs a and a of sec_31_6205-1 is not applicable submitting one of the form sec_2504 at the close of an examination or appeals_conference and prior to the issuance of a notice_and_demand for payment fulfills the requirements for correcting a return for purposes of the interest-free adjustment provisions of sec_6205 and the regulations sec_31_6205-1 adjustments of underpayments a in general no correction will be eligible for interest-free adjustment treatment if the failure to report relates to an issue that was raised in an examination of a prior return_period or if the employer knowingly underreported its employment_tax liability no correction will be eligible for interest-free adjustment treatment pursuant to this section after the earlier of the following i receipt from the irs of notice_and_demand for payment thereof based upon an assessment ii receipt from the irs of a notice of de-termination of worker classification notice_of_determination in connection with such underpayment prior to receipt of a notice_of_determination the taxpayer may in lieu of making a payment make a cash bond deposit that would have the effect of stopping the accrual of any interest but would not deprive the taxpayer of its right to receive a notice_of_determination and to petition the tax_court under sec_7436 full payment of the tax must be made at the time the signed agreement is submitted in order to receive complete interest-free treatment sec_31_6205-1 adjustments of underpayments b federal_insurance_contributions_act and railroad_retirement_tax_act error ascertained after return is filed i the amount of the underpayment adjusted in accordance with this section must be paid to the irs by the time the adjusted return is filed if an adjustment is reported pursuant to this section but the amount of the adjustment is not paid when due interest accrues from that date see sec_6601 c income_tax required to be withheld from wages- error ascertained after return is filed however an adjustment may only be reported pursuant to this section if the error is ascertained within the same calendar_year that the wages to the employee were paid unless the underpayment is attributable to an administrative error that is an error involving the inaccurate reporting of the amount actually withheld sec_3509 applies to determine the amount of the underpayment or the adjustment is reported on a form_2504 or form 2504-wc the amount of the underpayment adjusted in accordance with this section must be paid to the irs by the time the adjusted return is filed if an adjustment is reported pursuant to this section but the amount of the adjustment is not paid when due interest accrues from that date see sec_6601 revrul_2009_39 i r b www irs gov irb 2009-52_irb ar14 html sets out examples for interest-free when form_2504 is submitted situation in in the course of an employment_tax examination irs determines that employer y underpaid fica tax and itw with respect to wages of its employees on its fourth quarter form_941 employer y signs form_2504 to agree to the assessment and submits it to the examiner during the employment_tax examination the determination by the irs that employer y underpaid fica tax and itw on its fourth quarter form_941 is treated as an error ascertained at the time employer y submits the signed form_2504 submitting a signed form_2504 satisfies the requirement that an adjusted return be filed therefore employer y is entitled to an interest-free adjustment while the error was not ascertained in the same year that the wages were paid to the employees the interest-free adjustment applies to both the fica tax and itw because the adjustment is reported on a signed form_2504 in order for the adjustment to be entirely interest-free employer y must pay the amount due when it submits the signed form_2504 otherwise interest will accrue from the date employer y submits the signed form_2504 because an adjusted return ie form was filed even if payment is not made until after receipt of notice_and_demand employer y is nevertheless entitled to interest-free treatment up to the date employer y submits the signed form_2504 however interest will accrue from the date the signed form_2504 is submitted until the date of payment situation the same facts exist as in situation except that employer y does not agree with the examiner’s determination and exercises its appeal rights no agreement is reached in appeals an appeals closing letter dated date is sent to employer y informing employer y that it will receive notice_and_demand for payment of tax and interest owed and that it has the right to contest the appeals’ determination in the u s district_court or the u s court of federal claims if it files a refund claim and later sues for a refund the determination by appeals that employer y underpaid fica tax and itw on its fourth quarter form_941 is treated as an error ascertained on date the date of the appeals closing letter because employer y does not submit a signed form_2504 an adjusted return has not been filed as a result no interest-free adjustment has been made and employer y owes the amount due plus interest accrued from the due_date of the return for which the underpayment was made ie date the due_date of the return for the fourth quarter form however if employer y submits a signed form_2504 by the due_date of the return for the return_period in which the error was ascertained ie date and before receipt of notice_and_demand for payment employer y is entitled to an interest-free adjustment submitting a signed form_2504 will not prevent employer y from filing a refund claim to make it possible to contest its liability in the u s district_court or the u s court of federal claims if employer y does not submit a signed form_2504 by date but pays the amount due prior to receiving notice_and_demand employer y has not made an interest- free adjustment and employer y will owe interest accrued from the due_date of the return for which the underpayment was made ie from date if the taxpayer submits a signed form 2504-ad but does not pay the tax at that time so that notice_and_demand for payment is issued the taxpayer is still entitled to an interest-free adjustment but interest will be due from the date the form 2504-ad was submitted until full payment is made
